EXHIBIT 10.2

 

May 20, 2005

 

Sam Morcos

27 Chesswood Crt.

Nepean, ON K2E 7E3

 

Dear Sam,

 

We are pleased to confirm in writing the terms of your employment in the
position of Senior Vice President, Sales of Entrust Limited (“Entrust”)
reporting to Bill Conner, commencing on May 20, 2005 (“Commencement Date”).

 

Base Salary

 

Your base salary on an annualized basis will be $250,000.00 CDN, which will be
paid biweekly. Your salary and performance will be subject to review on an
annual basis. The responsibilities of this position have been reviewed with you
and you understand that your sales territory will be U.S. enterprise, Latin
America, South Asia (exclusive of China and Japan) and such other regions or the
world as the CEO may require in the future. However, should you have any
questions, please contact Bill Conner.

 

Sales Incentive

 

Subject to your agreement to an annual sales compensation plan as approved of by
the Compensation Committee of the Board of Directors for Entrust, Inc.
(“Compensation Committee”), your annual sales incentive potential will be
$180,000.00 CDN at 100% achievement of the objectives and revenue targets set
out in such sales compensation plan. The Compensation Committee may amend the
annual incentive plan at any time with respect to future incentives or awards
through notice to you; however, any incentives or awards earned up to the date
of modification will be distributed in accordance with the plan provisions at
the time they were earned. In spite of the foregoing, you will in any event
receive this sales incentive of $20,000.00 CDN in each of the second and third
quarter of 2005 notwithstanding the terms of the plan (“Minimum Payments”);
provided, however, that any sales incentive due to you under the incentive plan
in respect of such calendar quarters will be offset against such Minimum
Payments.

 

Stock Options and Restricted Stock Units

 

Additionally, you will be offered a stock option award to purchase 150,000
shares of common stock of Entrust, Inc. This award is subject to your acceptance
of the terms and conditions of an Option Award Agreement that must be executed
by you and the terms and conditions of the applicable Entrust’s Amended and
Restated 1996 Stock Incentive Plan. Both of these documents will be provided to
you in due course. The strike price for this award will be equal to the fair
market value of the common stock at close of business on your Commencement Date.
The option will have an expiration date which is seven years from the
Commencement Date and the vesting conditions that will be outlined in your
Option Award Agreement will include the following:

 

(i) this option will become exercisable as to 50% of the original number of
shares on the Commencement Date; and

 

(ii) after the first anniversary of the Commencement Date this option will
become exercisable as to an additional 1/36th of the remaining number of shares
on that day of the month for each of the next 36 months after such first
anniversary.

 

Additionally, you will be offered 15,000 shares of Restricted Stock Units
(“RSU”) for Entrust, Inc. This award will be subject to the terms and conditions
of an RSU Award Agreement to be executed by you, as well as Entrust’s Amended
and Restated 1996 Stock Incentive Plan. Both of these documents will be provided
to you in due course. The Restricted Stock Unit shall vest, in whole or in part,
as to 25% of the shares subject to the Award Agreement shall vest on each of the
first, second, third and fourth anniversaries of the Commencement Date, subject
to you continuing to be a Service Provider (as defined in the Plan) through each
such dates.

 

As an officer of Entrust, both of the aforementioned grants will be subject to
acceleration upon certain acquisition events as set forth in the governing award
agreements and plan.

 

Vacation

 

Subject to the terms of Entrust’s Paid Time-Off Policy for Canada, as amended
from time to time by Entrust, your vacation is set at 20 business days per
annum, which will accrue on a per pay period basis.

 

Notice and Severance Entitlements

 

We believe that your abilities and our needs are compatible and that your
acceptance of this offer will prove mutually beneficial. However, it is
understood and agreed that your employment is terminable at the will of either
party and is not an employment agreement for a year or any other specified term.

 

If your employment is terminated by Entrust and you decline to sign and return
Entrust’s then-standard release and severance agreement (“Separation Agreement”)
in a timely manner, then you will receive the minimum notice, or pay in lieu of
notice, that is stipulated by applicable employment standards legislation in
satisfaction of and substitution for any and all statutory and common law
rights, including without limitation, any right to reasonable notice of
termination.



--------------------------------------------------------------------------------

Alternatively, if you accept the Separation Agreement and your employment has
been terminated or Constructively Terminated by Entrust for reasons other than
Cause (or you have received notice of termination for reasons other than Cause)
then you will receive the benefits set out in the Separation Agreement, as
follows:

 

(1) fifty two (52) weeks notice, or fifty two (52) weeks of base salary
continuance in lieu of notice (“Severance Period”).

 

(2) During the notice period provided under the applicable employment standards
legislation (“Statutory Notice Period”), you will be entitled to receive the
benefits that you would normally have received had you remained actively
employed with Entrust, provided that after such Statutory Notice Period, all
such benefits shall cease except to the extent that Entrust is permitted under
the terms of the applicable benefits plan to continue to provide such benefits
throughout the remainder of the Severance Period. Notwithstanding anything to
the contrary in the foregoing, short term and long term disability insurance
shall cease on the expiry of the Statutory Notice Period.

 

(3) During the Severance period, any Options or RSUs that you have been granted
will continue to vest and be eligible for accelerated vesting in the event of an
acquisition event as provided in the applicable Award Agreement; and

 

(4) No sales incentive shall accrue through the Severance Period.

 

In no event will you be entitled to receive a notice period or pay in lieu of
notice if you are terminated for Cause. You agree that if at any time during the
severance period Entrust reasonably determines that you have violated the terms
of the Executive Confidentiality, Non-Solicitation, Intellectual Property Rights
and Code of Conduct Agreement that you executed on or about the time that you
started working for Entrust, Entrust may halt any further payments of salary and
benefits thereafter pursuant to the Separation Agreement.

 

In the context of the foregoing, “Cause” shall mean (i) willful misconduct or
gross negligence in carrying out your assigned duties, (ii) knowing violation of
any reasonable rule, direction or policy of the Company, its CEO, or its Board;
(iii) any act of misappropriation, embezzlement, intentional fraud, or similar
conduct involving the Company; (iv) conviction or guilty plead to any indictable
offence (in Canada) or felony (in the United States), (v) failure to comply with
all material applicable laws and regulations in performing your duties and
responsibilities for the Company

 

Also, “Constructive Dismissal” shall mean: (i) a material reduction in your base
salary, other than in proportion to a general reduction of every officer’s base
salary; (ii) your relocation to a facility or location more than fifty (50)
miles from your then-current location without your express written consent;
(iii) a change in your reporting structure so that you no longer report into the
CEO of Entrust, Inc; (iv) an Acquisition Event (for greater certainty, an
Acquisition Event will be deemed notice of termination without cause by Entrust
and the Severance Period will commence).

 

Finally, an “Acquisition Event” shall mean: (a) any merger or consolidation
which would result in the voting securities of Entrust, Inc. outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
acquiring entity) less than 60% of the combined voting power of the voting
securities of Entrust, Inc. or such surviving or acquiring entity outstanding
immediately after such merger or consolidation; (b) any sale of all or
substantially all of the assets of Entrust, Inc.; (c) the complete liquidation
of Entrust, Inc.; or (d) the acquisition of “beneficial ownership” (as defined
in Rule 13d-3 under the Securities Exchange Act of 1934 (the “Exchange Act”) of
securities of Entrust, Inc. representing 60% or more of the combined voting
power of Entrust, Inc.’s then outstanding securities (other than through an
acquisition of securities directly from Entrust, Inc.) by any “person,” as such
term is used in Sections 13(d) and 14(d) of the Exchange Act other than Entrust,
Inc, any trustee or other fiduciary holding securities under an employee benefit
plan of Entrust, Inc., or any corporation owned directly or indirectly by the
stockholders of Entrust, Inc. in substantially the same proportion as their
ownership of stock of Entrust, Inc.

 

In accepting this offer of employment you acknowledge that the foregoing
provisions are in satisfaction of and substitution for any and all statutory and
common law rights, including without limitation, any right to reasonable notice
of termination.

 

Benefits

 

Benefits, payroll, and other human resource management services are provided
through Entrust. Entrust may modify, revoke, suspend or terminate any of the
terms, plans, policies and/or procedures, in whole or part, at any time, with or
without notice.

 

CIC Plan

 

As an officer of the Company you may become an eligible participant in the
Entrust Technologies, Inc. Change In Control Bonus Incentive Plan (the “Plan”);
provided, however that the Committee, in its sole discretion, determines you are
eligible to participate in the Plan. In this context, Committee means the
individual or individuals designated by the Board of Directors of Entrust, Inc.
to administer the Plan who are independent directors.

 

Conditions

 

This offer is conditional upon you agreeing to the terms of the Confidentiality,
Non-Solicitation, and Code of Conduct Agreement which is enclosed with this
letter.



--------------------------------------------------------------------------------

Additional Terms

 

You agree to complete an enhanced security verification to be conducted by a
third party for Entrust. You will be contacted by Entrust Security within your
first week of employment to begin this process.

 

This letter and the matters referenced herein constitute the entire shared
understanding of your employment with Entrust. This letter supersedes any prior
understandings or representations. It is expressly acknowledged that the parties
have terminated that certain New Services Agreement formerly entered into by and
between the parties, as amended from time to time (including for greater
certainty all statement of works thereunder). It is also understood that the
Conflict of Interest Agreement entered into by and between the parties has been
replaced and superseded by the Confidentiality, Non-Solicitation, and Code of
Conduct Agreement which is enclosed with this letter. The laws of Ontario govern
this offer.

 

To confirm these terms governing your employment with Entrust, please sign and
return the original of this letter along with the Executive Confidentiality,
Non-Solicitation, Intellectual Property Rights and Code of Conduct Agreement.

 

Otherwise, if you have any questions or concerns, please contact Jay Kendry to
discuss.

 

Sincerely,

 

/s/ David Wagner

--------------------------------------------------------------------------------

David Wagner

Senior Vice President and Chief Financial Officer

 

I have read, understood, and therefore, accept this offer of employment, as set
forth above, and will report on the Commencement Date set out in the offer. I
acknowledge that this letter, including the enclosed agreement(s) and policies
(as such policies may be updated from time to time by Entrust it its sole
discretion and posted to Entrust’s extranet), constitutes the entire shared
understanding of my employment with Entrust, and that this letter supersedes any
prior understandings or representations. I further acknowledge that the laws of
Ontario govern this agreement.

 

Signature: /s/ Sam Morcos

  Date: May 20, 2005

 

Upon your acceptance of this offer as set forth above, please provide the
following:

 

1. A signed “Executive Confidentiality, Non-Solicitation, Intellectual Property
Rights and Code of Conduct Agreement” in the form that is enclosed.

 

SIN#:                                                                  

Date of Birth:                                                     

 

And/or

 

3. Executed Consent for Security Check/Clearance Process

 

4. Sunlife Benefit Form



--------------------------------------------------------------------------------

Attachments:

 

•   Executive Confidentiality, Non-Solicitation, Intellectual Property Rights
and Code of Conduct Agreement

 

•   Employee’s Authorization for Direct Deposit of Payroll

 

•   TD1 forms (Federal and Provincial)

 

•   Policy on Information Security and Use of Corporate Systems

 

•   Entrust Information Classification and Use Policy

 

•   Harassment Policy

 

•   Employment Equity Self-Identification Questionnaire and Employment Equity
Policy

 

•   Insider Trading Policy

 

•   Paid Time Off Policy

 

•   2004 Employee Benefits Summary

 

•   Consent for Security Check/Clearance Process

 

•   Employee File Policy

 

•   Sunlife Benefit Form